                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DYLAN ERIC LANDERS,

                    Plaintiff,                                8:17CV371

       vs.
                                                          MEMORANDUM
                                                           AND ORDER
SCOTT FRAKES, DIANE SABATKA-
RINE, J. BEATY, Research
Representative; C. CONNELLY,
Intelligence Representative; M.
ROTHWELL, Classification
Representative; and S. BRYANT, PsyD,
Mental Health Representative;

                    Defendants.

      This matter is before the court on case management. On December 27, 2018,
the court entered an order granting Plaintiff’s motion for an extension of time to file
a response to Defendants’ summary judgment motion and also giving Plaintiff 14
days to file a properly supported Rule 56(d) motion. (Filing No. 73.) On December
28, 2018, Plaintiff filed a Statement of Facts in Opposition to Defendants’ Summary
Judgment (filing no. 74) and an Affidavit and Declaration in Opposition to
Defendants’ Motion for Summary Judgment (filing no. 75) which for all intents and
purposes appear to be Plaintiff’s brief and evidence in opposition to Defendants’
summary judgment motion. Plaintiff’s pleadings are dated December 20, 2018, and
were clearly mailed to the court prior to the court’s December 27, 2018
Memorandum and Order.

       Because Plaintiff submitted his responsive pleadings prior to the court ruling
on his motions to lift the stay of discovery (filing no. 72) and for an extension of
time (filing no. 71), the court wishes to avoid any confusion and will give Plaintiff
an opportunity to file a Rule 56(d) motion or amend or supplement his response in
opposition to Defendants’ motion for summary judgment within the time frames set
forth in the court’s December 27, 2018 Memorandum and Order. To be specific,

      IT IS ORDERED that:

      1.    Plaintiff has until January 10, 2019, to file a properly supported Rule
56(d) motion.

      2.    If Plaintiff timely files a Rule 56(d) motion, Defendants will have 14
days in which to respond it. The court will then adjust deadlines accordingly.

     3.     If Plaintiff does not elect to file a Rule 56(d) motion, then he has until
January 29, 2019, to amend or supplement his response in opposition to
Defendants’ motion for summary judgment.

      Dated this 4th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          2
